Name: Regulation (EEC) No 3559/73 of the Commission of 21 December 1973 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal prices and determining the buying in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 73 Official Journal of the European Communities No L 361 /53 REGULATION (EEC) No 3559/73 OF THE COMMISSION of 21 December 1973 laying down detailed rules for granting financial compensation and indemnities , fixing the withdrawal price and determining the buying in price for certain fishery products means of the criteria applied in determining the common marketing standards ; Whereas, to permit calculation of the indemnity and financial compensation for fishery products with ­ drawn from the market and of the buying in price for sardines and anchovies, the conversion factors provided for in Article 10(l)(c) and (4) and Article 11(2) of Regulation (EEC) No 2142/70 should be fixed ; whereas to ensure that the withdrawal arrange ­ ments are applied consistently the same coefficient should, as hitherto, be applied in calculating with ­ drawal prices ; Whereas the producers organization should take measures to ensure that fishing is carried on in a rational way and that the conditions of sale for the product brought in by the members are improved ; whereas the effectiveness of these measures should not be influenced by the disposal, by the producers' organ ­ izations, of products fished by persons who, not being members, are not obliged to comply therewith ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2142/70 ( ! ) of 20 October 1970 on the common organ ­ ization of the market in fishery products, as last amended by Regulation (EEC) No 3159/73 (2), and in particular Articles 10(5) and 11 (5) thereof ; Whereas the grant of the financial compensation provided for in Article 10 of Regulation (EEC) No 2142/70 requires that a withdrawal price fixed for this purpose be applied by producers' organizations ; whereas, pursuant to Article 4 of the said Article, that price is to be fixed for each product by applying the quality conversion factor for the category immediately below that selected for fixing the guide price to an amount equal to at least 60 % but not more than 90 % of the guide price ; Whereas application of the withdrawal arrangements is to contribute towards stabilizing the market without, however, provoking structural surpluses in the Community ; whereas, therefore, appropriate support to all markets must be promoted, bearing in mind the differences between the commercial charac ­ teristics of the various products landed as between various markets ; whereas the withdrawal price must furthermore be so fixed that the results of the endea ­ vours of the producers' organizations in the Member States to stabilize prices will not be jeopardized, to the extent that they contribute to the attainment of Community objectives ; Whereas for these reasons provisions should be made for varying the withdrawal prices of the relevant products according to commercial characteristics by means of conversion factors reflecting the average price difference fixed for products with different commercial characteristics, while for products of the same species a single percentage of the guide price should be applied ; Whereas to this end products can be distinguished according to their commercial characteristics by Whereas, in account of the fluctuation in demand throughout the whole marketing process, it is advis ­ able to prevent these products being withdrawn from the market before they are offered for sale ; whereas , therefore, financial compensation should be granted only for those products which , after being offered for sale under the usual conditions, have failed to secure a buyer at the Community withdrawal price ; Whereas, pending an improvement in the market situ ­ ation , a producers' organization may find it necessary to purchase the products brought in by its members in order to store them ; whereas in that case the products have already been graded in accordance with marketing standards ; whereas disposal , following storage of the products which no longer comply with the grading that was given to them is incompatible with the quality requirements of the common organi ­ zation of the market ; whereas, therefore, products withdrawn from the market which no longer qualify for inclusion in the freshness category in which they were placed when first offered for sale should not be eligible for financial compensation . (') OJ No L 236, 27. 10 . 1970, p . 5 . (2) OJ No L 322, 23 . 11 . 1973, p . 4. No L 361 /54 Official Journal of the European Communities 29 . 12. 73 Whereas financial arrangements which are compar ­ able in all respects to those applicable to other organi ­ zations must be created for the producers' organiza ­ tions which are likely to apply the arrangement for withdrawal in these areas ; whereas it is advisable for this purpose to ensure that the relationships between the withdrawal price and the financial compensation be the same throughout the Community ; whereas this can be done by multiplying the guide price by the conversion factor used for the geographic differentia ­ tion of withdrawal prices, when the financial compen ­ sation is calculated for withdrawals from these areas ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The conversion factors for calculating the withdrawal prices, the financial compensation granted by produ ­ cers' organizations and the maximum amount of the indemnity payable to members in respect of the products listed in Annex I (A) and (C) to the said Regulation , all provided for in Article 10 ( 1 ) (c), (3) and (4), first subparagraph, and in Article 1 1 (2) of Regulation (EEC) No 2142/70 , and the conversion factors for determining buying in prices for sardines and anchovies shall be as shown in Annex I to this Regulation . Whereas to provide maximum encouragement for efforts to stabilize the market in a Community context, producers' organizations which do not consist ­ ently observe the Community withdrawal price should not qualify for financial compensation ; Whereas the financial compensation can , therefore, be paid only after expiry of the period of validty of the withdrawal price ; whereas provision should therefore be made for granting a payment on account against security ; Whereas one of the aims of the producers' organiza ­ tions is to improve the quality of products provided by their members and marketed through these organi ­ zations ; whereas the achievement of this aim can be encouraged by providing for a system of compensa ­ tion involving, as a general rule, financial participation by the Community in a decreasing ratio to the with ­ drawal price, as and when the quality of the product withdrawn from the market falls ; whereas under these conditions it should be specified that the withdrawal price used for the purpose of calculating the value of the compensation should be that fixed on the basis of the commercial characteristics of the products in ques ­ tion ; Whereas in order to ensure that producers in landing areas which are very distant from the main centres of consumption in the Community have access to markets under satisfactory conditions, the withdrawal price referred to in the first subparagraph of Article 10(4) of Regulation (EEC) No 2142/70 may be multi ­ plied by conversion factors in these areas ; whereas the information available to the Commission on the outlets to fishery products leads to the conclusion that this system of adjusted withdrawal prices should be adopted for some products and for some areas in the Community ; Whereas Council Regulation (EEC) No 1 35/73 ( 1 ) of 15 January 1973 laying down general rules for deter ­ mining landing areas for fishery products which are very distant from the main centres of consumption in the Community provides that these landing areas shall be determined taking account of distances between landing areas and the main centres of consumption in the Community, specific conditions affecting trans ­ port which may hinder access to markets under satis ­ factory conditions, the special structural situation of certain areas which may affect adversely the normal market for production , the structure of supply and demand, and, in particular, the conditions in which a balanced supply to Community markets can be assured ; Whereas the conversion factors should be so fixed that differences between the prices converted corres ­ pond to price variations estimated under normal conditions of production on the basis of natural de ­ velopment of market prices ; Article 2 1 . Only the following products shall be considered to have been withdrawn from the market within the meaning of Article 10 ( 1 ) (c), (2) and (3) of Regulation (EEC) No 2142/70 : (a) those which were fished by a member of the produ ­ cers' organization ; (b) those which, before being withdrawn, were offered for sale in accordance with regional and local custom and usage, at the price fixed in accordance with Article 10(4) of Regulation (EEC) No 2142/70 , and did not find a buyer ; (c) those which at the time of their withdrawal from the market satisfied the requirements for the cate ­ gory for which they had been graded pursuant to Article 2 of Regulation (EEC) No 2142/70 ; and (d) those which have been withdrawn from the market by a producers' organization which has applied a price specified in (b) throughout the period of validity of that price . 2 . Paragraph 1 (d) shall apply only from the time when the price referred to in paragraph 1 (b) is applied by the producers' organization concerned .C) OJ No L 18 , 23 . 1 . 1973 , p . 1 . 29 . 12. 73 No L 361 /55Official Journal of the European Communities Article 3 2142/70 shall be as shown in Annex II for products of each species . Article 6 1 . The landing areas which are very distant from the main centres of consumption within the meaning of the second subparagraph of Article 1 0 (4) of Regula ­ tion (EEC) No 2142/70 , the conversion factors to be applied to the guide price for calculation of the finan ­ cial compensation and the products to which they refer are listed in Annex III to this Regulation . 2. Without prejudice to application of the conver ­ sion factors provided for in Article 1 , the conversion factors referred to in the foregoing paragraph shall also be applied for calculating withdrawal prices . 1 . The financial compensation shall upon applica ­ tion be granted to the producers' organizations after expiry of the period of validity of the price mentioned in Article 2(1 ) (b). 2. Upon application and provided the provisions of Article 2 are complied with during the relevant period and the applicant has given security, a payment on account may be made in respect of all or part of the financial compensation for the quantity withdrawn from the market . The security shall be given in the form of a guarantee issued by an establishment meeting the requirements of the Member State making the payment on account . The Member States shall inform the Commission of the categories of esta ­ blishment entitled to give guarantees and the Commis ­ sion shall inform the other Member States thereof. 3 . The security shall be returned as soon as entitle ­ ment to financial compensation under Article 2 is finally acquired . Where all or part of payment on account is not paid back when it is called for, the security shall be forfeit in whole or in part in proportion to the amount of the payment on account which has not been paid back . Article 7 The following Regulations are repealed :  Commission Regulation (EEC) No 1468/71 (*) of 9 July 1971 laying down conditions for granting financial compensation in respect of certain fishery products, as amended by Regulation (EEC) No 2243/72 (2) ;  Commission Regulation (EEC) No 1 623/72 (3) of 28 July 1972 fixing withdrawal prices for fishery products listed in Annex I (A) and (C) to Regula ­ tion (EEC) No 2142/70 and the conversion factors to be used to calculate the indemnity and the financial compensation for fishery products with ­ drawn from the market and the buying in prices for sardines and anchovies, as amended by Regula ­ tion (EEC) No 1 200/73 (4). Article 4 The withdrawal price referred to in Article 1 0 (3) of Regulation (EEC) No 2142/70 shall be that fixed pursuant to Article 1 0 (5) of the Regulation on the basis of the commercial characteristics of the products in question . Article 5 Article 8 The percentage of the guide price to be used in deter ­ mining the withdrawal price pursuant to the first subparagraph of Article 10 (4) of Regulation (EEC) No This Regulation shall enter into force on 1 January 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1973 . For the Commission The President Francois-Xavier ORTOLI (!) OJ No L 154, 10 . 7 . 1971 , p . 23 . (2 ) OJ No L 241 , 24 . 10 . 1972, p . 8 . (3 ) OJ No L 171 , 29 . 7 . 1972, p . 20 . (4 ) OJ No L 122, 9 . 5 . 1973, p . 19 . No L 361 /56 Official Journal of the European Communities 29 . 12. 73 ANNEX I Species Commercial specifications (&gt;) Coefficients Freshness category Size Presentation Herrings all categories 1 whole fish 085 all categories 2 whole fish 0-80 all categories all categories 3 all sizes whole fish other j 0-70 Sardines : (a ) from the Atlantic Extra, A 2 whole fish 0-85 Extra 3 whole fish 0-65 Extra A 1,4 3 whole fish whole fish j 0 ·55 A 1,4 whole fish \ B all sizes whole fish &gt; 0 ·35 all categories all sizes other &gt; ( b ) from the Mediterranean Extra, A 2 whole fish 0-85 Extra 3 whole fish 0-70 Extra A 1,4 3 whole fish whole fish j 0-60 A 1,4 whole fish \ B all sizes whole fish &gt; 0-45 all categories all sizes other Redfish (Sebastes Marinus ) Extra , A, B all categories all sizes all sizes whole fish other j 0-90 29 . 12 . 73 Official Journal of the European Communities No L 361/57 Commercial specifications (*) Species Coefficients Freshness category Size Presentation Cod gutted fish with head Extra, A, B Extra , A 1,2,3 1,2,3 0-83 whole fish gutted fish with head 0-60 4 1,2,3 whole fish Extra , A B Extra , A B Extra, A gutted fish with head gutted fish with head 5 4 4 0-55 whole fish gutted fish with head 5 5 B Extra, A B all categories 0-40 whole fish whole fish other 4,5 all sizes Saithe gutted fish with head Extra , A , B Extra, A 1,2,3 1,2,3 0-90 whole fish gutted fish with head Extra, A B 4 1,2,3 0-75 whole fish gutted fish with head 4 4 B Extra , A, B all categories 0-55whole fish otherall sizes Haddock whole fishExtra, A Extra, A , B 1 , 2 1,2,3 0-80gutted fish -with head 0-70Extra , A 4 gutted fish with head B 4 gutted fish with head 0-50 Extra, A B all categories 3,4 1,2 , 3,4 all sizes whole fish whole fish other 0-50 No L 361/58 Official Journal of the European Communities 29 . 12. 73 Commercial specifications (*) Species Coefficients Freshness category Size Presentation Whiting gutted fish with head gutted fish with head Extra, A, B Extra, A Extra, A 1,2 3 1,2 0-72 whole fish gutted fish with head B Extra, A 3 3 0-65 whole fish gutted fish with head Extra, A B Extra, A 4 1,2,3 4 0-55whole fish whole fish B gutted fish with head 4 4 0-40 B whole fish otherall categories all sizes Mackerel Extra A A B 1,2,3 1,2,3 1,2 1 whole fish whole fish in original boxes whole fish whole fish 0-85 B A 2 3 whole fish whole fish 0-75 B Extra A 3 4 4 whole fish whole fish whole fish in original boxes 0-70 4A, B all categories whole fish other 0-55 all sizes Anchovies Extra, A 2 whole fish 0-85 Extra A 1,3 1 whole fish whole fish 0-70 B A 1 3 whole fish whole fish 0-60 B 2,3 all sizes whole fish other 0-45 all categories 29 . 12 . 73 Official Journal of the European Communities No L 361/59 Species Commercial specifications (') Coefficients Freshness category Size Presentation Plaice Extra, A, B 1 , 2 , 3 gutted fish with head 0-80 Extra, A 4 gutted fish wich head 0-69 B 4 gutted fish with head j Extra, A, B 1,2,3,4 whole fish &gt; 0-59 all categories all sizes other ' Shrimps of the genus Crangon sp.p . A, B 1 simply boiled in water 0-60 A, B 2 simply boiled in water 0-20 ( l ) The freshness categories , sizes and presentations are those defined in application of Article 2 of Regulation (EEC) No 2142/70. No L 361 /60 Official Journal of the European Communities 29 . 12 . 73 ANNEX II Percentages of the guide price serving to calculate the withdrawal price Product % Herring 85 Sardines :  from the Atlantic 85  from the Mediterranean 85 Redfish 90 Cod 80 Saithe 80 Haddock 75 Whiting 80 Mackerel 85 Anchovies 85 Plaice 82 Shrimps of the genus Crangon sp.p . 90 ANNEX III Species Landing areas Coefficients Herring 1 . All coastal areas of and islands off Ireland , Northern Ireland and Great Britain north of a line from Loophead (west coast of Ireland ) through Wicklow Head (east coast of Ireland ) and Fleetwood (west coast of England) to Berwick-on-Tweed (east coast of England ) ; with the exception of the Isle of Man 50-7 2 . Coastal areas and islands south of a line from Loophead to Wicklow Head in Ireland 77-5 Mackerel 3 . Coastal areas of and islands off Ireland , Northern Ireland and the counties of Devon and Cornwall in Great Britain 76-0 Whiting 4. Coastal areas of Ireland , Northern Ireland, the coastal area from Whitehaven to Wick in North ­ Eastern Scotland and the islands to the north and west of these areas ; with the exception of the Isle of Man 93-6 Sardines (Atlantic) 5 . Coastal areas of and islands off the counties of Devon and Cornwall in Great Britain 46-3